Citation Nr: 0940479	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-28 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected left ankle disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected left ankle 
disability.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a heart disorder (claimed as atrial flutter), 
and if so, whether service connection for a heart disorder is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, in which the RO, in pertinent part, 
denied an increased rating for service-connected tibiotalar 
dislocation with degenerative changes and service connection 
for hypertension, and determined that new and material 
evidence sufficient to reopen a previously denied claim of 
service connection for a heart disorder had been received but 
denied the de novo issue of entitlement to service connection 
for a heart condition.

Although the RO has reopened the previously denied claim of 
service connection for a heart disorder, the Board is 
required to address this particular issue (i.e., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See 
also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which 
holds that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the Veteran's previously denied claim of service 
connection for a heart disorder has been received, the Board 
will proceed, in the following decision, to adjudicate this 
new and material issue in the first instance.

The Board has determined that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a heart disorder has been received.  This 
issue, along with the issues of an increased rating for 
service-connected left ankle disability and entitlement to 
service connection for hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a July 1994 decision, the RO denied service connection 
for a heart disorder, claimed as atrial flutter.  Following 
receipt of notification of that determination, the Veteran 
did not initiate a timely appeal of the denial, and the 
decision became final.

2.  The evidence received since the RO's July 1994 denial of 
service connection for a heart disorder includes evidence of 
a current heart disorder.


CONCLUSIONS OF LAW

1.  The RO's prior decision that denied service connection 
for a heart disorder is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).

2.  The evidence received since the RO's prior determination 
is new and material, and the claim of service connection for 
a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  

As to the new and material aspect of the Veteran's claim of 
entitlement to service connection for a heart disorder, the 
Board is granting that element of the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further considered.

New And Material Evidence

Evidence of record at the time of the July 1994 RO decision 
included no finding of a current chronic heart disorder, 
including atrial flutter, with a November 1993 VA general 
medical examination indicating normal heart findings.  
Consequently, the RO denied the Veteran's claim of service 
connection for atrial flutter.  The Veteran did not appeal 
this decision to the Board.  Thus, the RO's decision is 
final.  38 U.S.C.A. § 7105; C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103.

By a February 2005 statement to the RO, the Veteran again 
raised the issue of a heart disorder.  
A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the July 1994 RO decision, there was no 
finding of a current chronic heart disorder.  Additional 
evidence received since that earlier decision now includes 
such a finding.  Specifically, a January 2005 VA treatment 
report reflects a finding of a dilated aorta, and a February 
2005 private treatment report shows a diagnosis of atrial 
fibrillation.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosed heart disorder 
has been presented.  Thus, the Board finds that the 
additional evidence received since the last prior final 
denial of service connection for a heart disorder raises a 
reasonable probability of substantiating the claim of service 
connection.  This additional evidence is, therefore, new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claim of service connection for a heart disorder.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of service connection for a 
heart disorder, claimed as atrial flutter, is granted, 
subject to further development of the claim on remand.

REMAND

The record shows the Veteran was examined for VA purposes in 
connection with his service-connected left ankle disability 
in July 2005, over 4 years ago.  In view of this, a more 
current evaluation should be conducted to ascertain the 
current nature, extent and severity of his service-connected 
left ankle disability.

With respect to the Veteran's claim of service connection for 
a heart disorder, the Veteran argues that his currently-shown 
atrial fibrillation began in service.  The service treatment 
records include a June 1993 emergency room treatment report, 
which reflects a complaint of chest pain and shortness of 
breath, and a diagnosis of "new onset atrial flutter."  
Post-service medical records show a February 2005 diagnosis 
of "new onset atrial fibrillation" and continued treatment 
for the condition.  Given the documented atrial flutter in 
service and the currently-shown diagnosis of atrial 
fibrillation, the Board concludes that the Veteran should be 
accorded an opportunity to undergo a VA examination.  The 
purpose of the examination is to determine, to the extent 
possible, the etiology of any diagnosed heart disorder.

Regarding the Veteran's claim of service connection for 
hypertension, the Veteran argues that his currently-shown 
hypertension developed as a result of an inability to exert 
himself due to his service-connected left ankle disability 
(see September 2006 Substantive Appeal).

The earliest diagnosis of hypertension appears to be in 2005, 
with earlier records noting persistent high diastolic blood 
pressure (see May 2004 VA treatment report).  Although the 
record does not indicate a link between the Veteran's 
hypertension and his service-connected left ankle disability, 
it does show that he had elevated blood pressure at various 
times throughout service.  For example, the following blood 
pressure readings were shown in May 1987, July 1987, May 
1988, December 1990, January 1992, and January 1993: 136/94, 
124/94, 124/94, 135/91, 120/92, 134/92.  In view of this 
evidence, the Board finds that the Veteran should be accorded 
a VA examination to determine the onset of his currently-
shown hypertension.
Accordingly, the case is REMANDED for the following action:

1.	Records of VA treatment since July 2006 
should be associated with the claims 
file.  

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature, extent and severity 
of his service-connected left ankle 
disability.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including range of 
motion studies, should be performed.  
Clinical findings should also include 
whether, during the examination, there 
is 1) objective evidence of ankylosis 
in plantar flexion at more than 40 
degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, 
adduction, inversion or eversion 
deformity; or 2) objective evidence of 
ankylosis in plantar flexion, between 
30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  

3.	The Veteran should be scheduled for a 
VA examination by an individual(s) with 
the appropriate expertise in 
determining the onset of hypertension 
and heart disorders.  The claims file 
should be made available to the 
examiner in conjunction with the 
examination.  The examiner should opine 
as to whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that the Veteran's current 
hypertension had its onset during 
service or developed within one year of 
his discharge from service.  In 
rendering the requested opinion, the 
reviewer is specifically directed to 
consider and address the elevated 
readings in service.  The examiner 
should also comment as to whether it is 
at least as likely as not that the 
Veteran's hypertension was caused or 
aggravated by his service-connected 
left ankle disability.  

In addition, the examiner should opine 
as to whether it is at least as likely 
as not that any diagnosed heart 
disorder, including atrial 
fibrillation, had its onset during 
service.  In rendering the requested 
opinion, the reviewer is specifically 
directed to consider and address the 
in-service finding of atrial flutter.

All opinions expressed should be 
supported by a complete rationale.

4.	Following completion of the above, the 
RO should readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


